Exhibit 10.1

EXECUTION VERSION

EMPLOYEE MATTERS AGREEMENT

by and among

ECOLAB INC.,

CHAMPIONX HOLDING INC.,

and

APERGY CORPORATION

Dated as Of December 18, 2019

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I

 

DEFINITIONS

 

Section 1.1

  General      5  

ARTICLE II

 

GENERAL PRINCIPLES

 

Section 2.1

  Nature of Liabilities and Assets      12  

Section 2.2

  Transfers of Employees and Independent Contractors Generally      12  

Section 2.3

  Assumption and Retention of Liabilities Generally      14  

Section 2.4

  Treatment of Compensation and Benefit Arrangements; Terms of Employment     
15  

Section 2.5

  Participation in Everest Benefit Arrangements      16  

Section 2.6

  Service Recognition      16  

Section 2.7

  Collective Bargaining Agreements      16  

Section 2.8

  Information and Consultation; Notification      17  

Section 2.9

  WARN      17  

Section 2.10

  Non-U.S. Jurisdictions      17  

ARTICLE III

 

CERTAIN BENEFIT PLAN PROVISIONS

 

Section 3.1

  Health and Welfare Benefit Plans      18  

Section 3.2

  U.S. Savings Plans      18  

Section 3.3

  U.S. Defined Benefit Plans      19  

Section 3.4

  U.S. OPEB Plan      19  

Section 3.5

  Everest Deferred Compensation Plans      20  

Section 3.6

  Everest Canadian Retirement Plans      20  

Section 3.7

  Non-U.S. Plans      21  

Section 3.8

  Non-U.S. Defined Benefit Plans      21  

Section 3.9

  Individual Agreements      21  

ARTICLE IV

 

EQUITY INCENTIVE AWARDS

 

Section 4.1

  Treatment of Everest Stock Options      23  

Section 4.2

  Treatment of Everest Restricted Stock Units      23  

Section 4.3

  Treatment of Everest Performance Based Restricted Stock Units      23  

Section 4.4

  Everest Stock Purchase Plan      24  

 

i



--------------------------------------------------------------------------------

Section 4.5

  Replacement Awards      24  

Section 4.6

  General Terms      25  

ARTICLE V

 

ADDITIONAL MATTERS

 

Section 5.1

  Cash Incentive Programs      26  

Section 5.2

  Time-Off Benefits      26  

Section 5.3

  Workers’ Compensation Liabilities      26  

Section 5.4

  COBRA Compliance in the United States      26  

Section 5.5

  Retention Bonuses      27  

Section 5.6

  Code Section 409A      27  

Section 5.7

  Payroll Taxes and Reporting      27  

Section 5.8

  Regulatory Filings      27  

Section 5.9

  Disability      28  

Section 5.10

  Certain Requirements      28  

Section 5.11

  Fiduciary Matters      29  

Section 5.12

  No Hire and No Solicitation of Employees      29  

ARTICLE VI

 

GENERAL AND ADMINISTRATIVE

 

Section 6.1

  Employer Rights      29  

Section 6.2

  Effect on Employment      29  

Section 6.3

  Consent of Third Parties      29  

Section 6.4

  Access to Employees      30  

Section 6.5

  Beneficiary Designation/Release of Information/Right to Reimbursement      30
 

Section 6.6

  No Third Party Beneficiaries      30  

Section 6.7

  No Acceleration of Benefits      30  

Section 6.8

  Employee Benefits Administration      30  

Section 6.9

  Exhibits      31  

ARTICLE VII

 

MISCELLANEOUS

 

Section 7.1

  Entire Agreement      31  

Section 7.2

  Survival of Agreements      31  

Section 7.3

  Notices      31  

Section 7.4

  Waiver.      32  

Section 7.5

  Assignment      33  

Section 7.6

  Termination      33  

Section 7.7

  Amendment      33  

Section 7.8

  Subsidiaries      33  

Section 7.9

  Governing Law; Jurisdiction; Specific Performance; Remedies      33  

 

ii



--------------------------------------------------------------------------------

Section 7.10

  Severability      34  

Section 7.11

  No Duplication; No Double Recovery      34  

Section 7.12

  Tax Treatment of Payments      34  

Section 7.13

  Construction.      35  

Section 7.14

  Relation to Other Documents      36  

 

 

iii



--------------------------------------------------------------------------------

EMPLOYEE MATTERS AGREEMENT

This EMPLOYEE MATTERS AGREEMENT (this “Agreement”) is entered into as of
December 18, 2019 by and among: (i) Ecolab Inc., a Delaware corporation
(“Everest”); (ii) ChampionX Holding Inc., a Delaware corporation and wholly
owned Subsidiary of Everest (“Newco”); and (iii) Apergy Corporation, a Delaware
corporation (“Athena”) (each a “Party” and together, the “Parties”). Terms used
but not defined herein shall have the meaning ascribed to them in the Separation
and Distribution Agreement.

W I T N E S S E T H:

WHEREAS, Everest is engaged, directly and indirectly, in the Newco Business;

WHEREAS, the Board of Directors of Everest (the “Everest Board”) has determined
that it is appropriate, desirable and in the best interests of Everest and
Everest’s stockholders to separate the Newco Business from the other businesses
of Everest and to divest the Newco Business in the manner contemplated by the
Agreement and Plan of Merger and Reorganization, dated as of December 18, 2019
(as it may be amended, modified or supplemented from time to time, the “Merger
Agreement”), by and among Everest, Newco, Athena, and Athena Merger Sub, Inc., a
Delaware corporation and a wholly owned Subsidiary of Athena (“Merger Sub”), and
the Separation and Distribution Agreement by and among the Parties, dated as of
December 18, 2019 (the “Separation and Distribution Agreement”);

WHEREAS, Everest currently owns all of the shares of common stock of Newco (the
“Newco Common Stock”);

WHEREAS, on the terms and subject to the conditions set forth in the Separation
and Distribution Agreement, in order to effect such separation, Everest will
undertake the Internal Restructuring and, in connection therewith, effect the
Newco Contribution and, in exchange therefor, Newco shall (i) issue to Everest
additional shares of Newco Common Stock and (ii) pay to Everest the Cash
Payment;

WHEREAS, on the terms and subject to the conditions set forth in the Separation
and Distribution Agreement, following the completion of the Internal
Restructuring, the Newco Contribution and the payment of the Cash Payment,
Everest shall own all of the issued and outstanding shares of Newco Common Stock
and shall effect the distribution of all of such outstanding shares of Newco
Common Stock to the holders of Everest Common Stock in accordance with the
Separation and Distribution Agreement (the “Distribution”);

WHEREAS, the Parties contemplate that, pursuant to the Merger Agreement,
immediately after the Distribution and at the Separation Effective Time, Merger
Sub shall be merged (the “Merger”) with and into Newco, with Newco surviving the
Merger as a wholly owned subsidiary of Athena, and the shares of Newco Common
Stock shall be converted into the right to receive shares of common stock of
Athena (“Athena Common Stock”) on the terms and subject to the conditions of the
Merger Agreement and in accordance with the Delaware General Corporation Law;
and

 



--------------------------------------------------------------------------------

WHEREAS, pursuant to the Separation and Distribution Agreement, the Parties have
agreed to enter into this Agreement for the purpose of allocating Assets,
Liabilities and responsibilities with respect to certain employee matters and
employee compensation and benefit plans and programs between them and to address
certain other employment-related matters.

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements,
provisions and covenants contained in this Agreement, the Parties, intending to
be legally bound, hereby agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 General. As used in this Agreement, the following terms shall have
the following meanings:

(1) “Accrued Incentive Amount” shall mean the aggregate amount accrued by
Everest through the Separation Effective Time consistent with past practice in
respect of all Newco Employees under any incentive compensation and sales
commission programs, including those material incentive compensation and sales
commissions programs listed on Schedule 2.16(b) of the Everest Disclosure
Letter, that are applicable to such Newco Employees and unpaid as of the
Separation Effective Time.

(2) “Agreement” shall have the meaning set forth in the Preamble.

(3) “Automatic Transfer Newco Employees” shall mean any Newco Employee, where
local employment Legal Requirements, including the Transfer Regulations, provide
for an automatic transfer of such employees to a member of the Newco Group by
operation of law upon the transfer of a business and such business transfer
occurs as a result of the transactions contemplated by the Separation and
Distribution Agreement.

(4) “Automatic Transfer Everest Employees” shall mean any Everest Employee,
where local employment Legal Requirements, including the Transfer Regulations,
provide for an automatic transfer of such employees to a member of the Everest
Group by operation of law upon the transfer of a business as a going concern and
such business transfer occurs as a result of the transactions contemplated by
the Separation and Distribution Agreement.

(5) “Athena Adjusted Performance-Based Restricted Stock Unit” shall have the
meaning set forth in Section 4.3.

(6) “Athena Common Stock” shall have the meaning set forth in the Recitals.

(7) “Athena Group” shall have the meaning set forth in the Separation and
Distribution Agreement.

 

5



--------------------------------------------------------------------------------

(8) “Athena Option” shall have the meaning set forth in Section 4.1.

(9) “Athena Restricted Stock Unit” shall have the meaning set forth in
Section 4.2.

(10) “Benefit Arrangement” shall mean each Benefit Plan and PTO Policy.

(11) “Benefit Plan” shall mean, with respect to an Entity, each compensation or
employee benefit plan, program, policy, agreement or other arrangement, whether
or not “employee benefit plans” (within the meaning of Section 3(3) of ERISA,
whether or not subject to ERISA), including any benefit plan, program, policy,
agreement or arrangement providing cash- or equity-based compensation or
incentives, health, medical (including self-funded medical with stop-loss
insurance), dental, vision, disability, accident or life insurance benefits,
severance, retention, change in control, termination, deferred compensation,
individual employment or consulting, retirement, pension or savings benefits,
supplemental income, retiree benefit or other fringe benefit (whether or not
taxable), that are sponsored or maintained by such Entity (or to which such
Entity contributes or is required to contribute or in which it participates),
and excluding workers’ compensation plans, policies, programs and arrangements.

(12) “Closing Date” shall have the meaning set forth in the Merger Agreement.

(13) “Collective Bargaining Agreement” shall mean all agreements with the
collective bargaining representatives, employee representatives, trade unions,
labor or management organizations, groups of employees, or works councils or
similar representative bodies of Newco Employees, including all national or
sector specific collective agreements which are applicable to Newco Employees,
in each case in effect immediately prior to the date on which the applicable
Newco Employees become employed by a member of the Newco Group, that set forth
terms and conditions of employment of Newco Employees, and all modifications of,
or amendments to, such agreements and any rules, procedures, awards or decisions
of competent jurisdiction interpreting or applying such agreements.

(14) “Delayed Transfer Date” shall mean the date on which it is determined by
Everest in consultation with Athena that (i) a Delayed Transfer Newco Employee
or Delayed Transfer Everest Employee is permitted to transfer from the Everest
Group to the Newco Group or from the Newco Group to the Everest Group,
respectively, in accordance with applicable Legal Requirements, or (ii) the
necessary business operations are set up in the relevant jurisdiction to enable
employment of the Everest Employee by the Everest Group. Delayed Transfer
Everest Employees and Delayed Transfer Newco Employees shall become Everest
Employees or Newco Employees, respectively, if such employees return to active
service within twelve (12) months following the Separation Effective Time or
such longer period as required by applicable Legal Requirements or otherwise
agreed to by the Parties (including as agreed to in the Transition Services
Agreement).

(15) “Delayed Transfer Everest Employee” shall mean any Everest Employee whose
employment is determined by Everest in consultation with Athena to not be
eligible to be transferred from a member of the Newco Group to a member of the
Everest Group at or prior to the Separation Effective Time as a result of
(i) requirements under applicable Legal

 

6



--------------------------------------------------------------------------------

Requirements, (ii) the Everest Employee being on a disability, workers’
compensation or similar leave, (iii) a delay in a transferring or obtaining a
visa in order to work for a member of the Everest Group, (iv) a delay in setting
up Everest operations in a particular jurisdiction sufficient to employ such
Everest Employee, or (v) any delay as a result of the Transition Services
Agreement.

(16) “Delayed Transfer Equity Award Effective Date” shall have the meaning set
forth in Section 4.5.

(17) “Delayed Transfer Newco Employee” shall mean any Newco Employee whose
employment is determined by Everest in consultation with Athena to not be
eligible to be transferred to a member of the Newco Group at or prior to the
Separation Effective Time as a result of (i) requirements under applicable Legal
Requirements, (ii) the Newco Employee being on a disability, workers
compensation, or similar leave, (iii) a delay in a transferring or obtaining a
visa in order to work for a member of the Newco Group, (iv) a delay in setting
up Newco operations in a particular jurisdiction sufficient to employ such Newco
Employee, or (v) any delay as a result of the Transition Services Agreement.

(18) “Designated Individual Agreements” shall mean those Individual Newco
Agreements set forth on Exhibit A hereto.

(19) “Distribution” shall have the meaning set forth in the Recitals.

(20) “Effective Time” shall have the meaning set forth in the Merger Agreement.

(21) “Employee Representative” shall mean any works council, employee
representative, trade union, labor or management organization, group of
employees or similar representative body for Newco Employees.

(22) “Equity Award Adjustment Ratio” shall mean (A) the closing trading price
per share of Everest Common Stock immediately prior to the Separation Effective
Time divided by (B) the closing trading price per share of Athena Common Stock
immediately prior to the Separation Effective Time.

(23) “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

(24) “Everest” shall have the meaning set forth in the Preamble.

(25) “Everest Benefit Arrangement” shall mean any Benefit Arrangement sponsored,
maintained or contributed to by any member of the Everest Group.

(26) “Everest Board” shall have the meaning set forth in the Recitals.

(27) “Everest Deferred Compensation Plan” shall mean the Everest Mirror Savings
Plan.

 

7



--------------------------------------------------------------------------------

(28) “Everest Employee” shall mean each employee of Everest or any of its
Subsidiaries or Affiliates who does not qualify as a Newco Employee.

(29) “Everest Independent Contractor” shall mean each independent contractor or
consultant of Everest or any of its Subsidiaries or Affiliates who does not
qualify as a Newco Independent Contractor.

(30) “Everest Option” shall mean an option to purchase shares of Everest Common
Stock granted pursuant to an Everest Stock Incentive Plan.

(31) “Everest Performance Based Restricted Stock Unit” shall mean an award
granted by Everest pursuant to an Everest Stock Incentive Plan that was
denominated as a “Performance Stock Unit” under the terms of such plan and the
related award agreement.

(32) “Everest Restricted Stock Unit” shall mean an award granted by Everest
pursuant to an Everest Stock Incentive Plan that was denominated as a
“Restricted Stock Unit” under the terms of such plan and the related award
agreement and vests solely based on the continued employment or service of the
recipient.

(33) “Everest Stock Purchase Plan” shall mean the Everest Stock Purchase Plan as
amended through February 28, 2004.

(34) “Everest Stock Incentive Plans” shall mean, collectively, (i) the Everest
Inc. 2010 Stock Incentive Plan, as amended and restated, and (ii) the Second
Amended and Restated Nalco Holding Company 2004 Stock Incentive Plan.

(35) “Everest U.S. OPEB Plan” shall mean the Everest Post Retirement Benefits
Plan, or any other Everest Benefit Arrangement maintained primarily in respect
of individuals who are located in the United States that provides for
post-termination or post-retirement health and welfare benefits.

(36) “Everest U.S. Retirement Plan” shall mean the Everest Pension Plan.

(37) “Everest U.S. Savings Plans” shall mean (i) the Everest Savings Plan and
ESOP, (ii) the Everest Savings Plan and ESOP for Traditional Benefit Employees,
and (iii) any other defined contribution retirement plan maintained by Everest
or any of its Affiliates (other than a member of the Newco Group) that is
intended to be qualified under Section 401(a) of the Code.

(38) “Everest Welfare Plans” shall mean any Welfare Plan maintained by Everest
or any member of the Everest Group.

(39) “Former Everest Service Provider” shall mean any former employee,
independent contractor or consultant of Everest or any of its Subsidiaries or
Affiliates who is not a Former Newco Service Provider.

 

8



--------------------------------------------------------------------------------

(40) “Former Newco Service Provider” shall mean (i) any individual who would
qualify as a Newco Employee or Newco Independent Contractor, but whose
employment or service with Everest or any of its Subsidiaries or Affiliates
terminated for any reason prior to the date on which such individual’s
employment or service would otherwise have transferred to Newco pursuant to this
Agreement and (ii) any former employee, independent contractor or consultant of
Everest or any of its Subsidiaries or Affiliates who was exclusively or
primarily engaged in a Newco Former Business (A) at the time either (x) such
business was sold, conveyed, assigned, transferred or otherwise disposed of or
divested (in whole or in part) to a Person that is not a member of the Newco
Group or the Everest Group or (y) the operations, activities or production of
which were discontinued, abandoned, completed or otherwise terminated (in whole
or in part), or (B) at any other time, but in such case only to the extent
relating to his or her service with such Newco Former Business.

(41) “Individual Agreement” shall mean each Individual Everest Agreement and
each Individual Newco Agreement.

(42) “Individual Everest Agreement” shall mean any individual (i) employment
contract, (ii) retention, severance or change of control agreement,
(iii) expatriate (including any international assignee) contract or agreement
(including agreements and obligations regarding repatriation, relocation,
equalization of taxes and living standards in the host country), or (iv) other
agreement containing restrictive covenants (including confidentiality,
non-competition and non-solicitation provisions) by and between a member of the
Newco Group and an Everest Group Employee, as in effect immediately prior to the
Individual Agreement Effective Time.

(43) “Individual Newco Agreement” shall mean any individual (i) employment
contract, (ii) retention, severance or change of control agreement,
(iii) expatriate (including any international assignee) contract or agreement
(including agreements and obligations regarding repatriation, relocation,
equalization of taxes and living standards in the host country), or (iv) other
agreement containing restrictive covenants (including confidentiality,
non-competition and non-solicitation provisions) by and between a member of the
Everest Group and a Newco Group Employee, as in effect immediately prior to the
Individual Agreement Effective Time but, in each case, other than the Excluded
Individual Agreements.

(44) “Individual Agreement Effective Time” shall have the meaning set forth in
Section 3.9(a).

(45) “Key Athena Employee” shall mean those employees of Athena who are in the
Athena compensation bands N, N-1, N-2 and N-3, as well as all employees of
Athena with a title of “Manager.”

(46) “Key Everest Employee” shall mean those Everest Employees who are in the
following Everest compensation bands: E1, E2, E3, S1, S2 and C5.

(47) “Merger” shall have the meaning set forth in the Recitals.

(48) “Merger Agreement” shall have the meaning set forth in the Recitals.

(49) “Merger Sub” shall have the meaning set forth in the Recitals.

(50) “Newco” shall have the meaning set forth in the Preamble.

 

9



--------------------------------------------------------------------------------

(51) “Newco Benefit Arrangement” shall mean any Benefit Arrangement sponsored,
maintained or contributed to exclusively by any member of the Newco Group
including, from and after the Closing, any member of the Athena Group.

(52) “Newco Common Stock” shall have the meaning set forth in the Recitals.

(53) “Newco Contribution” shall have the meaning set forth in the Recitals.

(54) “Newco Deferred Compensation Plan” shall have the meaning set forth in
Section 3.5(a).

(55) “Newco Employee” shall mean each individual who is employed by Everest or
any of its Subsidiaries (with respect to the Newco Business) or any of the Newco
Companies as of the date on which Everest determines to transfer the employment
of applicable individuals to a Newco Company and who Everest determines as of
such date (or as of prior to the Separation Effective Time for those individuals
who are hired by a Newco Company in accordance with the terms of the Merger
Agreement) (i) is exclusively or primarily engaged in the Newco Business, or
(ii) is necessary for the ongoing operation of the Newco Business following the
Separation Effective Time, in each case regardless of whether any such employee
is actively at work or is not actively at work as a result of disability or
illness, an approved leave of absence (including military leave with
reemployment rights under federal Law and leave under the Family and Medical
Leave Act of 1993), vacation, personal day or similar short- or long-term
absence.

(56) “Newco Group” shall have the meaning set forth in the Separation and
Distribution Agreement.

(57) “Newco Independent Contractor” shall mean each individual who is engaged as
an independent contractor or consultant by Everest or any of its Subsidiaries
(with respect to the Newco Business) or any of the Newco Companies as of the
date on which Everest determines to transfer the contracts of service of
applicable individuals to the Newco Group and who Everest determines as of such
date (i) is exclusively or primarily engaged in the Newco Business, or (ii) is
necessary for the ongoing operation of the Newco Business following the
Separation Effective Time.

(58) “Newco RSP” shall have the meaning set forth in Section 3.6(a).

(59) “Newco U.S. Savings Plan” shall have the meaning set forth in
Section 3.2(a).

(60) “Newco Welfare Plans” shall mean any Welfare Plan maintained exclusively by
Newco or any member of the Newco Group including, from and after the Closing,
any member of the Athena Group.

(61) “Non-Automatic Transfer Newco Employee” shall mean any Newco Employee who
is not an Automatic Transfer Newco Employee.

 

10



--------------------------------------------------------------------------------

(62) “Non-Automatic Transfer Everest Employee” shall mean any Everest Employee
who is not an Automatic Transfer Everest Employee.

(63) “Non-Solicit Period” shall have the meaning set forth in Section 5.12.

(64) “Non-U.S. Plans” shall have the meaning set forth in Section 3.7.

(65) “Non-U.S. Defined Benefit Plans” shall have the meaning set forth in
Section 3.8.

(66) “Party” and “Parties” shall have the meanings set forth in the Preamble.

(67) “PTO Policy” shall mean, with respect to an Entity, each plan, program,
arrangement, agreement or commitment that is a vacation pay or other paid or
unpaid leave policy or practice, excluding disability pay or leave, sponsored or
maintained by such Entity (or to which such Entity contributes or is required to
contribute) or in which it participates.

(68) “Replacement Award” shall have the meaning set forth in Section 4.5.

(69) “Separation and Distribution Agreement” shall have the meaning set forth in
the Recitals.

(70) “Transfer Regulations” shall mean (i) all Legal Requirements of any EU
Member State or, if it is no longer an EU Member State, the United Kingdom,
implementing the EU Council Directive 2001/23/EC of 12 March 2001 on the
approximation of the Legal Requirements of the Member States or, if it is no
longer an EU Member State, the United Kingdom, relating to the safeguarding of
employees’ rights in the event of transfers of undertakings, businesses or parts
of undertakings or businesses (the “Acquired Rights Directive”) and legislation
and regulations of any EU Member State or, if it is no longer an EU Member
State, the United Kingdom, implementing such Acquired Rights Directive, and
(ii) any similar Legal Requirements in any jurisdiction providing for an
automatic transfer, by operation of law, of employment in the event of a
transfer of business.

(71) “Transferred Newco Employee” shall mean all (i) Newco Employees that are
employed by the Newco Group as of immediately following the Separation Effective
Time and (ii) Delayed Transfer Newco Employees who commence employment with the
Newco Group following the Separation Effective Time.

(72) “Transferred Newco Independent Contractor” shall mean all Newco Independent
Contractors that are retained by or otherwise provide services to the Newco
Group as of immediately following the Separation Effective Time.

(73) “Welfare Plan” shall mean, where applicable, a “welfare plan” (as defined
in Section 3(1) of ERISA and in 29 C.F.R. §2510.3-1) or a “cafeteria plan” under
Section 125 of the Code, and any benefits offered thereunder, and any other plan
offering health benefits (including medical, prescription drug, dental, vision
and mental health and substance use disorder), disability benefits, or life,
accidental death and disability, pre-tax premium conversion benefits, dependent
care assistance programs, employee assistance programs, contribution funding
toward a health savings account, flexible spending accounts, tuition
reimbursement or adoption assistance programs or cashable credits.

 

11



--------------------------------------------------------------------------------

ARTICLE II

GENERAL PRINCIPLES

Section 2.1 Nature of Liabilities and Assets. All Liabilities and Assets assumed
or retained by a member of the Everest Group under this Agreement shall be
Everest Retained Liabilities or Everest Retained Assets, respectively, for
purposes of the Separation and Distribution Agreement. All Liabilities and
Assets assumed or retained by a member of the Newco Group under this Agreement
shall be Newco Liabilities or Newco Assets, respectively, for purposes of the
Separation and Distribution Agreement.

Section 2.2 Transfers of Employees and Independent Contractors Generally.

(a) Subject to applicable Legal Requirements, through and until immediately
prior to the Separation Effective Time, Everest shall use its reasonable best
efforts to (i) cause the employment of any Newco Employee and the contract of
services of any Newco Independent Contractor to be transferred to a member of
the Newco Group and (ii) cause the employment of any Everest Employee who is
employed by a member of the Newco Group and the contract of services between any
independent contractor or consultant that does not qualify as a Newco
Independent Contractor and a member of the Newco Group to be transferred to a
member of the Everest Group.

(b) Everest shall use its reasonable best efforts to cause each Automatic
Transfer Newco Employee to be employed by a member of the Newco Group no later
than the Separation Effective Time in accordance with applicable Legal
Requirements, or as of the applicable Delayed Transfer Date, if applicable, and
Newco agrees to take all actions reasonably necessary to cause the Newco
Employees to be so employed. If an Automatic Transfer Newco Employee objects to
the transfer of employment to a member of the Newco Group as permitted under
applicable law and consequently does not become an employee of the Newco Group
and is terminated from employment by the Everest Group as a result, then Newco
or a member of the Newco Group shall reimburse the Everest Group in accordance
with Section 2.3(c) in an amount equal to fifty percent (50%) of any severance
or termination costs incurred by the Everest Group in connection with such
termination of employment.

(c) Everest shall use its reasonable best efforts to cause each Automatic
Transfer Everest Employee to be employed by a member of the Everest Group no
later than the Separation Effective Time in accordance with applicable Legal
Requirements, or as of the applicable Delayed Transfer Date, if applicable, and
Everest agrees to take all actions reasonably necessary to cause the Everest
Employees to be so employed. If an Automatic Transfer Everest Employee objects
to the transfer of employment to a member of the Everest Group as permitted
under applicable law and consequently does not become an employee of the Everest
Group and is terminated from employment by the Newco Group as a result, then
Everest or a member of the Everest Group shall reimburse Newco or a member of
the Newco Group in accordance with Section 2.3(c) for any severance or
termination costs incurred by the Newco Group in connection with such
termination of employment.

 

12



--------------------------------------------------------------------------------

(d) A member of the Newco Group shall make a qualifying offer of employment in
accordance with Section 2.4 to each Non-Automatic Transfer Newco Employee prior
to the Separation Effective Time to become employed by a member of the Newco
Group effective as of no later than the Separation Effective Time, or as of the
applicable Delayed Transfer Date, if applicable; provided that if (i) the
consent of such Non-Automatic Transfer Newco Employee is required by the
applicable Legal Requirements and (ii) such Non-Automatic Transfer Newco
Employee does not consent and does not become employed by a member of the Newco
Group and is terminated by the Everest Group as a result, then Newco or a member
of the Newco Group shall reimburse Everest or a member of the Everest Group in
accordance with Section 2.3(c) in an amount equal to fifty percent (50%) of any
severance or termination costs incurred by the Everest Group in connection with
such termination of employment (provided that Everest shall consult with Athena
prior to terminating the employment of any such Non-Automatic Transfer Newco
Employee); provided, further, that Newco or a member of the Newco Group shall
reimburse Everest or a member of the Everest Group in accordance with
Section 2.3(c) for any statutory severance or termination indemnity incurred by
the Everest Group in connection with the transfer of any Non-Automatic Transfer
Newco Employee to Newco.

(e) Everest shall make an offer of employment in accordance with applicable Law
to each Non-Automatic Transfer Everest Employee prior to the Separation
Effective Time to become employed by a member of the Everest Group effective as
of no later than the Separation Effective Time, or as of the applicable Delayed
Transfer Date, if applicable; provided that if (i) the consent of such
Non-Automatic Transfer Everest Employee is required by the applicable Legal
Requirements and (ii) such Non-Automatic Transfer Everest Employee does not
consent and does not become employed by a member of the Everest Group and is
terminated by the Newco Group as a result, then Everest or a member of the
Everest Group shall reimburse Newco or a member of the Newco Group in accordance
with Section 2.3(c) for any severance or termination costs incurred by Newco in
connection with such termination of employment; provided, further, that Everest
or a member of the Everest Group shall reimburse Newco or a member of the Newco
Group in accordance with Section 2.3(c) for any statutory severance or
termination indemnity incurred by Newco or a member of the Newco Group in
connection with the transfer of any Non-Automatic Transfer Everest Employee to
Everest.

(f) The Everest Group and Newco Group agree to execute, and to seek to have the
applicable Newco Employees and Everest Employees execute, such documentation, if
any, as may be necessary to reflect the transfer of employment described in this
Section 2.2. Notwithstanding any provision of the Merger Agreement or this
Agreement to the contrary, to the extent that an Automatic Transfer Newco
Employee or Non-Automatic Transfer Newco Employee does not agree to the transfer
of employment in accordance with this Section 2.2, Everest, following
consultation with Athena, shall be permitted to, or shall be permitted to cause
the Newco Group to, increase the annual compensation or provide incentive
bonuses (in the form of cash or equity-based awards) to incentivize such
transfer of employment, with any such increases in annual compensation limited
to no more than 10% and any such incentive bonuses limited to a maximum of
$750,000 in the aggregate and $75,000 per employee; provided, that (x) fifty
percent (50%) of the Liability of any such compensatory payments that are
one-time payments shall be assumed or retained by the Newco Group or Everest
Group, respectively, and (y) Newco Group shall be solely liable for any such
compensatory payments that are not one-time payments.

 

13



--------------------------------------------------------------------------------

Section 2.3 Assumption and Retention of Liabilities Generally.

(a) Except as otherwise provided pursuant to this Agreement, any Ancillary
Agreement, Exhibit or appendix hereto, in connection with the Internal
Restructuring and the Newco Contribution, or, if applicable, from and after the
Separation Effective Time, Everest shall, or shall cause one or more members of
the Everest Group to, accept, assume (or, as applicable, retain) and perform,
discharge and fulfill (i) all Liabilities under all Everest Benefit
Arrangements, whenever incurred; (ii) all Liabilities not associated with an
Everest Benefit Arrangement or Newco Benefit Arrangement but with respect to the
employment, service, termination of employment or termination of service of all
Everest Employees, Former Everest Service Providers and Everest Independent
Contractors and their respective dependents and beneficiaries (and any alternate
payees in respect thereof), whenever incurred; and (iii) all other Liabilities
or obligations expressly assigned to or assumed by a member of the Everest Group
under this Agreement.

(b) Except as otherwise provided pursuant to this Agreement, any Ancillary
Agreement, Exhibit or appendix hereto, in connection with the Internal
Restructuring and the Newco Contribution, or, if applicable, from and after the
Separation Effective Time, Newco shall, or shall cause one or more members of
the Newco Group to, accept, assume (or, as applicable, retain) and perform,
discharge and fulfill (i) all Liabilities under all Newco Benefit Arrangements,
whenever incurred; (ii) all Liabilities not associated with a Newco Benefit
Arrangement or Everest Benefit Arrangement but with respect to the employment,
service, termination of employment or termination of service of all Newco
Employees, Former Newco Service Providers and Newco Independent Contractors and
their respective dependents and beneficiaries (and any alternate payees in
respect thereof), whenever incurred; and (iii) all other Liabilities or
obligations expressly assigned to or assumed by a member of the Newco Group
under this Agreement.

(c) The Parties shall promptly reimburse one another, upon reasonable request of
the Party requesting reimbursement and the presentation by such Party of such
substantiating documentation as the other Party shall reasonably request, for
the cost of any obligations or Liabilities satisfied or assumed by the Party
requesting reimbursement or its Group that are, or that have been made pursuant
to this Agreement, the responsibility of the other Party or any of its Group.

(d) Notwithstanding that a Delayed Transfer Newco Employee or Delayed Transfer
Everest Employee shall not become employed by a member of the Newco Group or
Everest Group, respectively, until the Delayed Transfer Date applicable to such
employee, (i) the Newco Group or the Everest Group shall be responsible for, and
shall timely reimburse the other for, all Liabilities incurred by the Everest
Group or Newco Group, respectively, with regard to each such Delayed Transfer
Newco Employee or Delayed Transfer Everest Employee from the Separation
Effective Time to the Delayed Transfer Date applicable to such employee and
(ii) the Parties shall use their reasonable efforts to effect the provisions of
this Agreement with respect to

 

14



--------------------------------------------------------------------------------

the compensation and benefits of such Delayed Transfer Newco Employees and
Delayed Transfer Everest Employees following the Delayed Transfer Date
applicable to such employee, it being understood that it may not be possible to
replicate the effect of such provisions under such circumstances.
Notwithstanding the foregoing, for compensation subject to Section 409A of the
Code, any such subsequent transfer (including as of the applicable Delayed
Transfer Date) shall be a “separation from service” (within the meaning of
Section 409A of the Code) from the applicable employer for purposes of such
compensation, and the consequences of such separation from service shall be
determined in accordance with the terms of the applicable plan or agreement.

Section 2.4 Treatment of Compensation and Benefit Arrangements; Terms of
Employment.

(a) Except as otherwise (i) required by a Collective Bargaining Agreement, the
Transfer Regulations or applicable Legal Requirements, or (ii) expressly
provided for in this Agreement, any Ancillary Agreement, Exhibit or appendix
hereto, for the period commencing on the Separation Effective Time and ending on
the first anniversary of the Closing Date (or if shorter, during the period of
employment), Newco (and, following the Effective Time, Athena) shall, or shall
cause a member of the Newco Group to provide or cause to be provided to each
Transferred Newco Employee (A) a base salary or hourly wage rate, as applicable,
that is at least equal to the base salary or hourly wage rate provided to such
Newco Employee immediately prior to the Separation Effective Time, (B) subject
to Section 5.1, an annual or short-term cash incentive target opportunity or
sales commission opportunity no less favorable than the annual or short-term
cash incentive target opportunity or sales commission opportunity in effect for
such Newco Employee, if any, immediately prior to the Separation Effective Time,
(C) health, welfare, and retirement benefits that are substantially similar to
those provided to such Newco Employee immediately prior to the Separation
Effective Time (without regard to any employee stock purchase plan, defined
benefit pension plan benefits or post-employment benefit plan (including retiree
medical and retiree death benefit or life insurance arrangements)), and
(D) severance benefits that are no less favorable than those that would have
been provided to such Newco Employee under an Everest Benefit Arrangement or
Newco Benefit Arrangement immediately prior to the Separation Effective Time.
Notwithstanding the foregoing, (i) except as otherwise set forth in ARTICLE IV,
nothing contained in this Agreement shall require Athena to make any grants of
equity awards relating to shares of Newco Common Stock or Athena Common Stock to
Newco Employees following the Separation Effective Time, (ii) Athena, Newco and
each member of the Newco Group shall be permitted to suspend the compensation
contemplated under clauses (A)-(B) of this Section 2.4 in connection with
customary furloughs and work stoppages and (iii) subject to the terms of any
Newco Benefit Arrangement (including any Individual Newco Agreement), a
Collective Bargaining Agreement, the Transfer Regulations or applicable Legal
Requirements, Athena, Newco and each member of the Newco Group shall be
permitted to decrease the compensation provided in clauses (A)-(B) of this
Section 2.4 in connection with any reduction in such compensation that similarly
affects similarly situated employees of Athena Group (provided that any such
reduction shall not exceed ten percent (10%) of the base salary, hourly wage
rate, annual or short-term cash incentive target opportunity or sales commission
opportunity, as applicable, in effect prior to the Separation Effective Time).

 

15



--------------------------------------------------------------------------------

(b) To the extent that the Effective Time occurs prior to April 1, 2020, Athena
shall implement the 2020 global annual merit compensation increases for Newco
Employees listed on Exhibit 2.4(b) hereto.

Section 2.5 Participation in Everest Benefit Arrangements. Effective no later
than the Separation Effective Time, (i) Newco and each member of the Newco
Group, to the extent applicable, shall cease to be a participating company in
any Everest Benefit Arrangement and (ii) each Newco Employee shall cease to
participate in, be covered by, accrue benefits under, be eligible to contribute
to or have any rights under any Everest Benefit Arrangement (except to the
extent of previously accrued obligations that remain a Liability of any member
of the Everest Group pursuant to this Agreement).

Section 2.6 Service Recognition.

(a) In addition to any applicable obligations under the Transfer Regulations or
other applicable Legal Requirements, the Newco Group shall provide each Newco
Employee who was employed by the Newco Group as of the Distribution with full
credit for purposes of eligibility, vesting, and determination of level of
benefits (including for purposes of vacation and separation/end of service
Liabilities but not for other benefit accruals) under any Newco Benefit
Arrangement for such Newco Employee’s prior service with any member of the
Everest Group or Newco Group or any predecessor thereto, to the same extent such
service was recognized by the applicable Everest Benefit Arrangement; provided,
that, such service shall not be recognized to the extent it would result in the
duplication of benefits.

(b) Except to the extent prohibited by applicable Legal Requirements, as soon as
administratively practicable on or after the Separation Effective Time (or,
following the Effective Time, Athena): (i) the Newco Group shall use
commercially reasonable efforts to waive or cause to be waived all limitations
as to preexisting conditions or waiting periods with respect to participation
and coverage requirements applicable to each Transferred Newco Employee under
any Newco Welfare Plan in which Newco Employees participate (or are eligible to
participate) to the same extent that such conditions and waiting periods were
satisfied or waived under an analogous Everest Welfare Plan, and (ii) Athena and
Newco shall use commercially reasonable efforts to provide or cause each
Transferred Newco Employee to be provided with credit for any co-payments,
deductibles or other out-of-pocket amounts paid during the plan year in which
the Newco Employees become eligible to participate in the Newco Welfare Plans in
satisfying any applicable co-payments, deductibles or other out-of-pocket
requirements under any such plans for such plan year.

Section 2.7 Collective Bargaining Agreements.

(a) Notwithstanding anything in this Agreement to the contrary, Athena, Everest
and Newco shall, to the extent required by applicable Legal Requirements, take
or cause to be taken all actions that are necessary (if any) for Everest or a
member of the Everest Group and Newco or a member of the Newco Group to continue
to maintain or to assume and honor any Collective Bargaining Agreements and any
pre-existing collective bargaining relationships (in each case including
obligations that arise in respect of the period both before and after the date
of employment by the Newco Group) in respect of any Everest Employees or Newco
Employees, respectively, and any Employee Representatives.

 

16



--------------------------------------------------------------------------------

(b) Effective no later than the Separation Effective Time, Athena and Newco
shall, or shall cause a member of the Newco Group to, continue to maintain or to
assume and honor, to the extent required by applicable Legal Requirements or the
terms of any Collective Bargaining Agreement, all Collective Bargaining
Agreements and pre-existing collective bargaining relationships (in each case
including obligations that arise in respect of the period both before and after
the date of a Newco Employee’s employment by the Newco Group) that are
applicable to any Newco Employee.

(c) Nothing in this Agreement is intended to alter the provisions of any
Collective Bargaining Agreement or modify in any way the obligations of the
Everest Group or the Newco Group to any Employee Representative or any other
Person as described in such agreement.

Section 2.8 Information and Consultation; Notification. The Parties shall comply
with all requirements and obligations to inform, consult or otherwise notify any
Newco Employees or Employee Representatives in relation to the transactions
contemplated by this Agreement and the Separation and Distribution Agreement,
whether required pursuant to any Collective Bargaining Agreement, the Transfer
Regulations or other applicable Legal Requirements. From and after the
Separation Effective Time, Newco Group, at its earliest reasonable opportunity,
shall notify Everest Group of any union organizing activities regarding which it
becomes aware at or in connection with Newco Leased Real Property or any other
facility shared with a member of the Everest Group, and shall cooperate in good
faith with Everest Group regarding such matters.

Section 2.9 WARN. Notwithstanding anything set forth in this Agreement to the
contrary, none of the transactions contemplated by or undertaken by this
Agreement is intended to and shall not constitute or give rise to an “employment
loss” or employment separation within the meaning of the federal Worker
Adjustment and Retraining Notification (WARN) Act, or any other federal, state,
or local Legal Requirement addressing mass employment separations.

Section 2.10 Non-U.S. Jurisdictions. Except as expressly set forth herein, the
provisions of this Agreement shall apply in respect of all jurisdictions
wherever situated; provided, however, that to the extent of any Ancillary
Agreement, Exhibit or appendix attached hereto, the terms of such Ancillary
Agreement, Exhibit or appendix shall govern in respect of matters relating to
employees employed in the applicable jurisdiction. Following consultation with
Athena, until the Separation Effective Date Everest shall have authority to
(i) adjust the treatment described in this Agreement (including any appendix
attached hereto) or an Ancillary Agreement with respect to Newco Employees who
are located outside of the United States in order to address different plans or
benefits not addressed herein or to address applicable plans and benefits in a
manner appropriate to the jurisdiction; provided that no such adjustment shall
increase the cost of any such plans or benefits in any material respect,
(ii) ensure compliance with the applicable Legal Requirements of countries
outside of the United States, and (iii) preserve the tax benefits provided under
local tax law or regulation prior to the Separation Effective Time.

 

17



--------------------------------------------------------------------------------

ARTICLE III

CERTAIN BENEFIT PLAN PROVISIONS

Section 3.1 Health and Welfare Benefit Plans.

(a) (i) Effective no later than the Separation Effective Time, the participation
of each Newco Employee who is a participant in an Everest Welfare Plan shall
automatically cease and (ii) Everest shall cause Newco or a member of the Newco
Group (A) to have in effect, no later than the earlier of the date of cessation
described in subsection (i) above or the Business Day immediately prior to the
Separation Effective Time, Newco Welfare Plans providing health and welfare
benefits for the benefit of each Newco Employee with terms that are
substantially similar to those provided to the applicable Newco Employee
immediately prior to the date on which such Newco Welfare Plans become effective
(excepting any benefits under an Everest U.S. OPEB Plan); and (B) effective on
and after the date of cessation described in subsection (i) above, to fully
perform, pay and discharge all claims of Newco Employees or Former Newco Service
Providers (excepting any claims of any Former Newco Service Providers under an
Everest U.S. OPEB Plan) where such claims are incurred on or following the date
of cessation described in subsection (i) above. For the avoidance of doubt, and
except as otherwise required by the Transfer Regulations, Everest and the
Everest Welfare Plans shall retain, fully perform, pay and discharge all claims
of Newco Employees and Former Newco Service Providers incurred under any Everest
Welfare Plan on or prior to the date of such cessation described in subsection
(i) above.

(b) For any claims related to Newco Employees or Former Newco Service Providers
paid by an Everest Welfare Plan prior to the Separation Effective Time, where
the cost of coverage applicable to such claim(s) have not been previously
charged to the applicable member of the Newco Group prior to the Separation
Effective Time in the ordinary course of business, the Everest Welfare Plan will
retain the right, for no longer than one (1) year after the Separation Effective
Time, to receive reimbursement from the applicable member of the Newco Group for
any claims described in this Section 3.1(b).

Section 3.2 U.S. Savings Plans.

(a) (i) Effective no later than the Separation Effective Time, Everest shall
cause a member of the Newco Group to have in effect one or more defined
contribution savings plans and related trusts that satisfy the requirements of
Sections 401(a) and 401(k) of the Code in which each Newco Employee who
participated in an Everest U.S. Savings Plan immediately prior thereto shall be
eligible to participate (the “Newco U.S. Savings Plan”), with terms that are
substantially similar to those provided by the applicable Everest Savings Plan
and ESOP immediately prior to the date on which such Newco U.S. Savings Plan
becomes effective (other than the ability to make additional investments in an
investment fund invested primarily in Everest Common Stock) and which also
provides for a 3% nonelective contribution, (ii) the participation of each Newco
Employee who is a participant in an Everest U.S. Savings Plan shall

 

18



--------------------------------------------------------------------------------

automatically cease effective upon the date on which the Newco U.S. Savings Plan
becomes effective, (iii) as soon as practicable after the Newco U.S. Savings
Plan becomes effective, Everest shall cause the accounts (including any
outstanding participant loan balances) in the Everest U.S. Savings Plans
attributable to such Newco Employees and all of the Assets in the Everest U.S.
Savings Plans related thereto to be transferred in-kind to the applicable Newco
U.S. Savings Plan, provided that Athena shall have the right to participate in
any administrative procedures related to such transfer, and any required
adjustments or true-ups related to such transfer shall be made by Everest and
its Subsidiaries or Athena or a member of the Newco Group to be mutually agreed
as promptly as possible following the Closing Date, and (iv) effective as of the
Separation Effective Time, Everest shall cause the Newco U.S. Savings Plan
(including all applicable accounts and underlying Assets) to be transferred to
Newco and Newco shall thereafter fully pay, perform and discharge, all
obligations thereunder.

(b) The respective investment committees and other fiduciaries of the Newco U.S.
Savings Plan and the Everest U.S. Savings Plan shall determine (i) the period of
time, if any, following the adoption of the Newco U.S. Savings Plan, during
which Newco Employees and Everest Employees may receive distributions in kind
from, respectively, the Newco U.S. Savings Plan and the Everest U.S. Savings
Plan, if, and to the extent, investments under such plans are comprised of
Athena Common Stock or Everest Common Stock, and (ii) the extent to which and
when Everest Common Stock (in the case of the Newco U.S. Savings Plans) and
Athena Common Stock (in the case of the Everest U.S. Savings Plans) shall cease
to be investment alternatives in the respective plans.

(c) Everest shall retain all accounts and all Assets and Liabilities relating to
the Everest U.S. Savings Plans in respect of each Former Newco Service Provider;
provided, that if any Newco Employee whose account balance is transferred from
the Everest U.S. Savings Plans to the applicable Newco U.S. Savings Plan as set
forth in Section 3.2(a) thereafter terminates employment prior to the Separation
Effective Time, such individual’s account balance shall nonetheless continue to
be held in, and subject to the terms and conditions of, the applicable Newco
U.S. Savings Plan.

Section 3.3 U.S. Defined Benefit Plans. Effective no later than the Separation
Effective Time, and except as provided in an Ancillary Agreement, Exhibit or
appendix hereto, no Newco Employee shall accrue benefits under the Everest U.S.
Retirement Plan. Everest shall retain all Assets and Liabilities relating to the
Everest U.S. Retirement Plan, including Liabilities in respect of pension
benefits accrued thereunder by each Newco Employee and Former Newco Service
Provider. No Assets or Liabilities of any Everest U.S. Retirement Plan shall be
transferred to a retirement plan maintained by any member of the Newco Group.

Section 3.4 U.S. OPEB Plan. Effective no later than the Separation Effective
Time, no Newco Employee shall accrue benefits under the Everest U.S. OPEB Plan.
Everest shall retain all Assets and Liabilities relating to the Everest U.S.
OPEB Plan, including Liabilities in respect of benefits accrued thereunder by
each Newco Employee and Former Newco Service Provider. No Assets or Liabilities
of the Everest U.S. OPEB Plan shall be transferred to a post-employment benefit
plan (including retiree medical and retiree life insurance arrangements)
maintained by any member of the Newco Group.

 

19



--------------------------------------------------------------------------------

Section 3.5 Everest Deferred Compensation Plans.

(a) (i) Effective no later than the Separation Effective Time, the active
participation of each Newco Employee who is a Participant in an Everest Deferred
Compensation Plan shall cease (except that the deferral elections for such Newco
Employee Participants shall remain in effect in respect of the deferral of 2019
annual incentive bonuses) and (ii) effective no later than the date of such
cessation, Newco shall or shall cause a member of the Newco Group to have in
effect one or more non-qualified deferred compensation plans for the benefit of
Transferred Newco Employees (the “Newco Deferred Compensation Plans”) with terms
that are substantially similar to those provided to the applicable Newco
Employee under the Everest Mirror Savings Plan (and as though such plan provided
for a 3% nonelective contribution) immediately prior to the date on which the
Newco Deferred Compensation Plans become effective.

(b) Except as provided in an Exhibit or appendix hereto, Everest shall retain
all Assets and Liabilities relating to the Everest Deferred Compensation Plans
in respect of Everest Employees (including any Assets relating to corporate
owned life insurance policies) and all Assets and Liabilities relating to the
Everest Deferred Compensation Plans in respect of Newco Employees and Former
Newco Service Providers (including any Assets relating to corporate owned life
insurance policies).

(c) The Parties acknowledge and agree that the consummation of the transactions
contemplated by the Separation and Distribution Agreement shall not trigger a
payment or distribution of compensation under any Everest Deferred Compensation
Plan or any other nonqualified deferred compensation plan sponsored or
maintained by any member of the Everest Group in which any Newco Employee
participates. Following the Separation Effective Time, Athena and Newco shall,
or shall cause the applicable member of the Newco Group to, notify Everest as
soon as reasonably practicable if any Transferred Newco Employee who
participates in any Everest Deferred Compensation Plan or any other nonqualified
deferred compensation plan sponsored or maintained by any member of the Everest
Group experiences a “separation from service” within the meaning of Section 409A
of the Code on or following the Separation Effective Time.

Section 3.6 Everest Canadian Retirement Plans.

(a) (i) Effective no later than the Separation Effective Time, the active
participation of each Newco Employee who is a Participant in any Canadian
savings, registered savings or pension plan sponsored or maintained by a member
of the Everest Group (the “Everest Canadian Retirement Plans”) shall cease,
(ii) effective no later than the date of such cessation, Newco shall or shall
cause a member of the Newco Group to have in effect one or more Canadian savings
and or pension plans (the “Newco Canadian Retirement Plans”) with terms that are
substantially similar to those provided to the applicable Newco Employee under
the Everest Canadian Savings Plans immediately prior to the date on which the
applicable Newco Canadian Retirement Plans become effective, and (iii) as soon
as practicable after the Newco Canadian Retirement Plans become effective,
Everest shall cause the accounts (including any outstanding participant loan
balances) in the Everest Canadian Retirement Plans attributable to such Newco
Employees and all of the Assets in the Everest Canadian Retirement Plans related

 

20



--------------------------------------------------------------------------------

thereto to be transferred in-kind to the applicable Newco Canadian Retirement
Plan, provided that Athena shall have the right to participate in any
administrative procedures related to such transfer, and any required adjustments
or true-ups related to such transfer shall be made by Everest and its
Subsidiaries or Athena or a member of the Newco Group to be mutually agreed as
promptly as possible following the Closing Date and transfer of such assets.

(b) Everest shall retain all Assets and Liabilities relating to the Everest
Canadian Savings Plans in respect of each Former Newco Service Provider.

Section 3.7 Non-U.S. Plans. Except as expressly provided in Section 3.6,
Section 3.8, or Section 3.9, the treatment of each Everest Benefit Arrangement
and Newco Benefit Arrangement that is maintained primarily in respect of
individuals who are located outside of the United States (together, the
“Non-U.S. Plans”) shall be subject to the terms and conditions set forth in the
applicable Ancillary Agreement, Exhibit or an appendix attached hereto;
provided, that if the treatment of any such Non-U.S. Plan is not specifically
covered by such Ancillary Agreement, Exhibit or an appendix attached hereto,
then unless otherwise agreed by the Parties or as required by applicable Legal
Requirements, (i) Athena and Newco shall fully perform, pay and discharge all
obligations of the Non-U.S. Plans relating to Newco Employees, Newco Independent
Contractors and Former Newco Service Providers, whenever incurred, (ii) Everest
shall fully perform, pay and discharge all obligations of the Non-U.S. Plans
relating to Everest Employees, Everest Independent Contractors and Former
Everest Service Providers whenever incurred, and (iii) any Assets held in
respect of such Non-U.S. Plans related to Newco Employees, Newco Independent
Contractors and Former Newco Service Providers shall be transferred to Newco.

Section 3.8 Non-U.S. Defined Benefit Plans. Effective no later than the
Separation Effective Time, and except as required by applicable Legal
Requirements or the terms of a Collective Bargaining Agreement, no Newco
Employee shall accrue benefits under any Non-U.S. Plan that is a defined benefit
pension plan (each, a “Non-U.S. Defined Benefit Plan”). Except as required by
applicable Legal Requirements or as provided in an Ancillary Agreement, Exhibit
or an appendix attached hereto, Everest shall retain all Assets and Liabilities
relating to any Non-U.S. Defined Benefit Plan, including Liabilities in respect
of pension benefits accrued thereunder by each Newco Employee and Former Newco
Service Provider.

Section 3.9 Individual Agreements.

(a) To the extent permissible by the terms of any Individual Agreement and by
applicable Legal Requirements, (i) Everest shall, or shall cause a member of the
Everest Group to, assign to Newco or another member of the Newco Group, as
designated by Newco, all Individual Newco Agreements and (ii) Newco shall, or
shall cause a member of the Newco Group to, assign to Everest or another member
of the Everest Group, as designated by Everest, all Individual Everest
Agreements, in either case, with such assignment to be effective no later than
the Separation Effective Time (the date of such assignment, the “Individual
Agreement Effective Time”). Effective as of the Individual Agreement Effective
Time, (i) Newco shall, or shall cause a member of the Newco Group to, assume and
honor each Individual Newco Agreement assigned by Everest or a member of the
Everest Group and (ii) Everest shall, or shall cause a member of the Everest
Group to, assume and honor each Individual Everest Agreement assigned by Newco
or a member of the Newco Group, in either case, in accordance with this
Section 3.9(a).

 

21



--------------------------------------------------------------------------------

(b) To the extent that assignment of any such Individual Agreement is not
permitted by the terms of such Individual Agreement or by applicable Legal
Requirements, effective as of the Separation Effective Time, each member of the
Newco Group or the Everest Group, respectively, shall be considered to be a
successor to each member of the Everest Group or the Newco Group, respectively,
for purposes of, and a third-party beneficiary with respect to, such Individual
Agreement, such that each member of the Newco Group or the Everest Group,
respectively, shall enjoy all of the rights and benefits under such agreement
(including rights and benefits as a third-party beneficiary), with respect to
the business operations of the Newco Group or the Everest Group, respectively;
provided, however, that in no event shall (i) Everest be permitted to enforce
any Individual Agreement (including any agreement containing non-competition or
non-solicitation covenants) against a Newco Employee or Former Newco Service
Provider for action taken in such individual’s capacity as a Newco Employee or
Former Newco Service Provider, or (ii) Newco be permitted to enforce any
Individual Agreement (including any agreement containing non-competition or
non-solicitation covenants) against an Everest Employee or Former Everest
Service Provider for action taken in such individual’s capacity as an Everest
Employee or Former Everest Service Provider; provided, further, that Everest and
Newco, respectively, shall only be permitted to enforce any Individual Agreement
on Everest’s or Newco’s own behalf for twelve (12) months following the
Separation Effective Time.

(c) To the extent that any such Individual Agreement is assigned to Newco or
another member of the Newco Group or Everest or another member of the Everest
Group, as applicable, then each member of the Everest Group or Newco Group, as
applicable, shall be considered to be a third-party beneficiary with respect to
such Individual Agreement, such that each member of the Everest Group or the
Newco Group, as applicable, shall enjoy all of the rights and benefits under
such agreement (including rights and benefits as a third-party beneficiary),
with respect to the business operations of the Everest Group or the Newco Group,
as applicable; provided, however, that in no event shall (i) Everest be
permitted to enforce any Individual Agreement (including any agreement
containing non-competition or non-solicitation covenants) against a Newco
Employee or Former Newco Service Provider for action taken in such individual’s
capacity as a Newco Group Employee or Former Newco Service Provider, or
(ii) Newco be permitted to enforce any Individual Agreement (including any
agreement containing non-competition or non-solicitation covenants) against an
Everest Employee or Former Everest Service Provider for action taken in such
individual’s capacity as an Everest Group Employee or Former Everest Service
Provider; provided, further, that Everest or Newco, as applicable shall only be
considered a third-party beneficiary with respect to any such Individual
Agreement for twelve (12) months following the Separation Effective Time.

(d) Notwithstanding any provision in Section 3.9(a) or Section 3.9(c) to the
contrary, effective as of the Separation Effective Time, Newco shall expressly
assume in writing the Designated Individual Agreements and honor the obligations
of Everest in accordance with the terms of the Designated Individual Agreements
in respect of each Transferred Newco Employee who is a party to such agreements,
in the same manner and to the same extent that Everest would be required to
perform if no assumption had taken place. For purposes of the Designated
Individual Agreements, each Party hereby acknowledges and agrees that (i) the

 

22



--------------------------------------------------------------------------------

consummation of the transactions contemplated by the Merger Agreement and the
Separation and Distribution Agreement constitute an RMT Separation (within the
meaning of the Designated Individual Agreements), and (ii) from and after the
Separation Effective Time, the “Company” and the “Company Group” (each as
defined in the Designated Individual Agreements) shall mean Athena and the
Athena Group.

(e) Notwithstanding any provision of this Agreement to the contrary, Everest
shall retain the Excluded Individual Agreements and all Liabilities associated
therewith.

ARTICLE IV

EQUITY INCENTIVE AWARDS

Section 4.1 Treatment of Everest Stock Options. Each Everest Option that is
outstanding immediately prior to the Effective Time and that is held by a Newco
Employee (other than a Delayed Transfer Newco Employee) who continues in
employment through the Effective Time, whether vested or unvested, shall
automatically be assumed by Athena at the Effective Time (each, an “Athena
Option”) and shall have, and be subject to, the same terms and conditions as
were applicable to the corresponding Everest Option immediately prior to the
Effective Time, except that each Athena Option shall (i) relate to a number of
shares of Athena Common Stock (with each discrete grant rounded down to the
nearest whole share) equal to the product of (x) the number of shares of Everest
Common Stock issuable upon the exercise of the corresponding Everest Option
immediately prior to the Effective Time and (y) the Equity Award Adjustment
Ratio and (ii) have a per-share exercise price (rounded up to the nearest whole
cent) equal to the quotient determined by dividing (x) the per share exercise
price of the corresponding Everest Option by (y) the Equity Award Adjustment
Ratio.

Section 4.2 Treatment of Everest Restricted Stock Units. Each Everest Restricted
Stock Unit that is outstanding immediately prior to the Effective Time and that
is held by a Newco Employee (other than a Delayed Transfer Newco Employee) who
continues in employment through the Effective Time, whether vested or unvested,
shall automatically be assumed by Athena at the Effective Time (each, an “Athena
Restricted Stock Unit”) and shall have, and be subject to, the same terms and
conditions as were applicable to the corresponding Everest Restricted Stock Unit
immediately prior to the Effective Time, except that each grant of Athena
Restricted Stock Units shall (i) relate to that number of shares of Athena
Common Stock (with each discrete grant rounded up to the nearest whole share)
equal to the product of (x) the number of shares of Everest Common Stock that
were issuable upon the vesting of such Everest Restricted Stock Units
immediately prior to the Effective Time and (y) the Equity Award Adjustment
Ratio and (ii) be subject to vesting solely based upon the satisfaction of any
applicable continued employment requirements that apply to the corresponding
Everest Restricted Stock Units immediately prior to the Effective Time.

Section 4.3 Treatment of Everest Performance Based Restricted Stock Units. Each
Everest Performance Based Restricted Stock Unit that is outstanding immediately
prior to the Effective Time and that is held by a Newco Employee (other than a
Delayed Transfer Newco Employee) who continues in employment through the
Effective Time, whether vested or unvested, shall be assumed by Newco at the
Effective Time and converted into a restricted stock

 

23



--------------------------------------------------------------------------------

unit denominated in shares of Athena Common Stock (each, an “Athena Adjusted
Performance Based Restricted Stock Unit”) and shall have, and be subject to, the
same terms and conditions as were applicable to the corresponding Everest
Performance Based Restricted Stock Unit immediately prior to the Effective Time,
except that (i) the performance-based vesting conditions applicable to such
Everest Performance Based Restricted Stock Unit immediately prior to the
Effective Time shall not apply from and after the Effective Time, and (ii) each
grant of Athena Adjusted Performance Based Restricted Stock Units shall
(x) relate to that number of shares of Athena Common Stock (with each discrete
grant rounded up to the nearest whole share) equal to the product of (A) the
number of shares of Everest Common Stock that were issuable upon the vesting of
such Everest Performance Based Restricted Stock Unit immediately prior to the
Effective Time assuming attainment of the applicable performance metrics at the
target level of performance and (B) the Equity Award Adjustment Ratio and (y) be
subject to vesting solely based upon the satisfaction of any applicable
continued employment or service requirements that apply to the corresponding
Everest Performance-Based Restricted Stock Unit immediately prior to the
Effective Time.

Section 4.4 Everest Stock Purchase Plan. The administrator of the Everest Stock
Purchase Plan shall take all actions necessary and appropriate to provide that:
(i) the purchase period (if any) established for the Everest Stock Purchase Plan
during which the Record Date is to occur shall end at a reasonable time before
the Record Date to allow participants to purchase shares of Everest Common Stock
under the Everest Stock Purchase Plan prior to the Record Date; (ii) all
participant payroll deductions and other contributions under the Everest Stock
Purchase Plan shall cease on or before the Record Date described in clause
(i) of this Section 4.4; (iii) Newco Group Employees in the Everest Stock
Purchase Plan shall not be eligible to participate in any future purchase period
that begins following the Record Date; (iv) any cash remaining in the Everest
Stock Purchase Plan account of any Newco Group Employee described in clause
(iii) shall be refunded to such Newco Group Employee without interest as soon as
administratively practicable; and (v) the next following purchase period shall
be established by the administrator of the Everest Stock Purchase Plan in its
sole discretion.

Section 4.5 Replacement Awards. Each Everest Stock Option, Everest Restricted
Stock Unit and Everest Performance Based Restricted Stock Unit that is
outstanding immediately prior to the Effective Time and that is held by a
Delayed Transfer Newco Employee shall remain outstanding in accordance with the
terms of applicable Everest Stock Incentive Plan and award agreement thereunder
(including with respect to terms applicable to termination of employment or
service). Effective as of the Delayed Transfer Date applicable to any such
Delayed Transfer Newco Employee, (i) each then outstanding Everest Stock Option,
Everest Restricted Stock Unit and Everest Performance Based Restricted Stock
Unit shall vest or be forfeited by such Delayed Transfer Newco Employee in
accordance with its terms (such date, “Delayed Transfer Equity Award Effective
Date”) and (ii) as soon as administratively practicable following the Delayed
Transfer Equity Award Effective Date, Athena shall grant such Delayed Transfer
Newco Employee an incentive award (each, a “Replacement Award”) that is
equivalent in value to the value of, and has substantially the same terms and
conditions as were applicable to, the Everest Stock Options, Everest Restricted
Stock Units and Everest Performance Based Restricted Stock Units forfeited by
such Delayed Transfer Newco Employee as of the Delayed Transfer Equity Award
Effective Date.

 

24



--------------------------------------------------------------------------------

Section 4.6 General Terms.

(a) At or prior to the Effective Time, Athena shall take such actions as are
necessary for the grant of the Athena Options, Athena Restricted Stock Units,
and Athena Adjusted Performance-Based Restricted Stock Units pursuant to this
ARTICLE IV, including the reservation, issuance and listing of Athena Common
Stock issuable pursuant to the awards granted pursuant this ARTICLE IV in
compliance with applicable Legal Requirements and the rules and regulations of
any applicable United States securities exchange. As soon as reasonably
practicable following the date of this Agreement, Athena shall file with the SEC
a registration statement on Form S-3 or Form S-8, as the case may be (or any
successor form), or another appropriate form with respect to such Athena Common
Stock issuable pursuant to this ARTICLE IV and shall use commercially reasonable
efforts to have such registration statement declared effective as soon as
practicable following each such filing (as applicable) but in any event before
the Closing and, thereafter, Athena shall use commercially reasonable efforts to
maintain the effectiveness of such registration statements.

(b) All of the adjustments described in this ARTICLE IV shall be effected in
accordance with Sections 424 and 409A of the Code, in each case to the extent
applicable. Notwithstanding the foregoing, (i) if the treatment set forth in
this ARTICLE IV would cause adverse Tax consequences to any Newco Employee
located outside of the United States, the Parties shall use their reasonable
best efforts to cause the treatment to be conformed in a manner that does not
give rise to such adverse Tax consequences, to the extent practicable; (ii) each
Everest Option, Everest Restricted Stock Unit and Everest Performance-Based
Restricted Stock Unit held by a Newco Employee located in Canada shall be
assumed and adjusted as described in this ARTICLE IV immediately prior to, but
contingent upon the occurrence of, the Effective Time; and (iii) each discrete
grant of Newco Restricted Stock Units and Newco Adjusted Performance-Based
Restricted Stock Units held by a Newco Employee located in Canada shall in all
events be rounded down to the nearest whole share.

(c) For purposes of the vesting and termination provisions of the Athena
Options, Athena Restricted Stock Units, and Athena Adjusted Performance-Based
Restricted Stock Units, (i) continued service with a member of the Athena Group
shall be considered to be continued service for purposes of such award (and
prior service with a member of the Everest Group and Newco Group shall be
credited for purposes of any Athena Group award), (ii) all references in such
awards to the “Company” shall be references to Athena, and (iii) any reference
to a “change in control,” “change of control,” or similar definition in any
agreement applicable to such awards shall be deemed to refer to a “Change in
Control” as defined in the Athena 2018 Equity and Cash Incentive Plan or any
successor thereto.

(d) The Parties hereby acknowledge that the provisions of this ARTICLE IV are
intended to achieve certain tax, legal and accounting objectives and, in the
event such objectives are not achieved, the Parties agree to negotiate in good
faith regarding such other actions that may be necessary or appropriate to
achieve such objectives.

 

25



--------------------------------------------------------------------------------

ARTICLE V

ADDITIONAL MATTERS

Section 5.1 Cash Incentive Programs. Prior to the Separation Effective Time,
Everest shall transfer to Newco the Accrued Incentive Amount. For the remainder
of the applicable cash incentive or sales commission period in effect as of the
date on which the transfer of such employment occurs, and in addition to any
applicable obligations under the Transfer Regulations or other applicable Legal
Requirements, Athena and Newco shall provide that each applicable Transferred
Newco Employee shall continue to be eligible to receive an annual and/or
short-term cash incentive bonus or sales commission payment in accordance with
similar terms and conditions (except with regard to any performance-related
metrics) as applied to such Newco Employee under the corresponding Everest
annual or short-term incentive or sales commission program as in effect
immediately prior to the date of such transfer, as equitably adjusted by the
Compensation Committee of the Board of Everest in consultation with Athena prior
to the Separation Effective Time to the extent necessary to reflect the effect
of the transactions contemplated by the Separation and Distribution Agreement
and the Merger Agreement on the applicable performance metrics; provided that in
no event shall the aggregate incentive amounts paid to the applicable Newco
Employees in respect of such applicable period be less than the Accrued
Incentive Amount; provided, further, that this provision is only effective to
the extent that these annual and/or short-term cash incentive bonus or sales
commission programs were established in the ordinary course of business
consistent with past practice.

Section 5.2 Time-Off Benefits. Unless otherwise required in a Collective
Bargaining Agreement, the Transfer Regulations or applicable Legal Requirements,
Athena and Newco shall (i) credit each Transferred Newco Employee with the
amount of accrued but unused vacation time, paid time-off and other time-off
benefits as such Newco Employee had with the Everest Group as of immediately
before the date on which the employment of the Newco Employee transfers to Newco
(the “PTO Accruals”) and (ii) permit each such Newco Employee to use such
accrued but unused vacation time, paid time off and other time-off benefits in
the same manner and upon substantially the same terms and conditions as the
Newco Employee would have been so permitted under the terms and conditions of
the applicable Everest policies in effect for the year in which such transfer of
employment occurs. Effective no later than the Separation Effective Time, Athena
and Newco shall assume all Liabilities for the PTO Accruals.

Section 5.3 Workers’ Compensation Liabilities. Effective no later than the
Separation Effective Time, Athena and Newco shall assume all Liabilities for
Transferred Newco Employees, Transferred Newco Independent Contractors and
Former Newco Service Providers related to any and all workers’ compensation
injuries, incidents, conditions, claims or coverage, on and after the Separation
Effective Time, and Newco shall be fully responsible for the administration,
management and payment of all such claims and satisfaction of all such
Liabilities.

Section 5.4 COBRA Compliance in the United States. Effective no later than the
Separation Effective Time, Athena and Newco shall assume and be responsible for
administering compliance with the health care continuation requirements of COBRA
in accordance with the provisions of the Newco Welfare Plans, with respect to
Transferred Newco

 

26



--------------------------------------------------------------------------------

Employees or Newco Former Service Providers who incurred a COBRA qualifying
event or loss of coverage under an Everest Welfare Plan at any time on or after
the Separation Effective Time. Newco shall also be responsible for administering
and ensuring compliance with the health care continuation requirements of COBRA
and the corresponding provisions of the Newco Welfare Plans with respect to
Transferred Newco Employees and their covered dependents who incur a COBRA
qualifying event or loss of coverage under the Newco Welfare Plans at any time
after the Separation Effective Time.

Section 5.5 Retention Bonuses. Any retention bonuses payable to any Newco
Employees that become payable after the date on which the employment of the
Newco Employee transfers to a member of the Newco Group shall be assumed by the
Newco Group as of the date of such transfer and the applicable member of the
Newco Group shall pay all amounts payable thereunder to the applicable Newco
Employees in accordance with the terms thereof; provided, that such bonuses
(i) do not exceed $2,000,000 in the aggregate and $75,000 per employee, (ii) are
subject to continued employment through the date that is six (6) months
following the Separation Effective Time unless earlier terminated without just
cause, and (iii) are awarded in consultation with Athena, including with respect
to the terms and conditions thereof.

Section 5.6 Code Section 409A. Notwithstanding anything in this Agreement to the
contrary, the Parties shall negotiate in good faith regarding the need for any
treatment different from that otherwise provided herein with respect to the
payment of compensation to ensure that the treatment of such compensation does
not cause the imposition of a Tax under Section 409A of the Code. In no event,
however, shall any Party be liable to another in respect of any Taxes imposed
under, or any other costs or Liabilities relating to, Section 409A of the Code;
provided, that the Newco Group shall promptly reimburse Everest for any Taxes,
costs or Liabilities incurred by Everest as a result of the failure to timely
notify Everest of a “separation from service” in accordance with Section 3.5(c).

Section 5.7 Payroll Taxes and Reporting. The Parties shall, to the extent
practicable, (i) treat Newco or a member of the Newco Group as a “successor
employer” and Everest (or the appropriate member of the Everest Group) as a
“predecessor,” within the meaning of Sections 3121(a)(1) and 3306(b)(1) of the
Code, with respect to Transferred Newco Employees for purposes of Taxes imposed
under the United States Federal Unemployment Tax Act or the United States
Federal Insurance Contributions Act, and (ii) agree to implement this treatment
by utilizing solely Section 4 of Revenue Procedure 2004-53, STANDARD PROCEDURE
FOR PREDECESSORS AND SUCCESSORS.

Section 5.8 Regulatory Filings. Subject to applicable Legal Requirements and the
Tax Matters Agreement, Everest shall retain responsibility for all
employee-related regulatory filings for reporting periods ending at or prior to
the Separation Effective Time, except for Equal Employment Opportunity
Commission EEO-1 reports and affirmative action program (AAP) reports and
responses to Office of Federal Contract Compliance Programs (OFCCP) submissions,
for which the Parties shall cooperate in good faith to provide data and
information (to the extent permitted by applicable Legal Requirements) to Newco,
which shall be responsible for making such filings in respect of Newco
Employees.

 

27



--------------------------------------------------------------------------------

Section 5.9 Disability.

(a) Except as required by applicable Legal Requirements and notwithstanding any
provision of Section 2.5 or Section 3.1(a) to the contrary, to the extent any
Newco Welfare Plan is underwritten to only cover disability claims incurred
following the Separation Effective Time, with respect to any Newco Employee that
has, as of the Separation Effective Time, incurred a claim as part of any short-
or long-term disability program under an Everest Welfare Plan, such Newco
Employee’s rights to continued short- or long-term disability benefits shall
remain with, and be according to the terms of, the applicable Everest Welfare
Plan as of the Separation Effective Time and to the extent such Newco Employee
is able to return to work within twelve (12) months of the disability event,
Newco shall provide a qualifying offer of employment to such Newco Employee in
accordance with Section 2.2; provided, that to the extent the applicable Newco
Welfare Plan accepts claims incurred prior to the Separation Effective Time,
such claims shall transfer to a Newco Welfare Plan on or before the Separation
Effective Time, and the remainder (if any) of such Transferred Newco Employee’s
short- or long-term disability benefits will be paid by a Newco Welfare Plan. If
the claims described in the first sentence of this Section 5.9(a) transfer to a
Newco Welfare Plan effective on or before the Separation Effective Time and if
any Newco Employee described above shall have any dispute with such benefits
that such Newco Employee is receiving or has filed a claim to receive under a
Newco Welfare Plan, any and all appeal rights of such Newco Employee shall be
realized through the Newco Welfare Plans (and any appeal rights such Newco
Employee may have under any Everest Welfare Plan will be limited to benefits
received and time periods occurring prior to the Separation Effective Time). If
the claims described in the first sentence of this Section 5.9(a) do not
transfer to a Newco Welfare Plan effective as of the Separation Effective Time,
then a member of the Newco Group shall promptly reimburse the Everest Welfare
Plan for the cost of such continued coverage.

(b) For any Newco Employee or Former Newco Service Provider who is, as of the
Separation Effective Time, receiving payments as part of any short- or long-term
disability program that is part of an Everest Welfare Plan, and has been
receiving short- or long-term disability payments from such plan for twelve
(12) months or fewer before the Separation Effective Time, and to the extent
such Newco Employee or Former Newco Service Provider is able to return to work
within twelve (12) months of the disability event, Newco shall provide a
qualifying offer of employment to such Newco Employee or Former Newco Service
Provider in accordance with Section 2.2; provided, however that, notwithstanding
the foregoing, no Newco Employee or Former Newco Service Provider described in
this Section 5.9(b) will be eligible for re-employment as described in this
subsection after the first anniversary of the Separation Effective Time.

Section 5.10 Certain Requirements. Notwithstanding anything in this Agreement to
the contrary, if the Transfer Regulations, the terms of a Collective Bargaining
Agreement or applicable Legal Requirements require that any Assets or
Liabilities be retained by the Everest Group or transferred to or assumed by the
Newco Group in a manner that is different from that set forth in this Agreement,
such retention, transfer or assumption shall be made in accordance with the
terms of such Collective Bargaining Agreement or applicable Legal Requirement
and shall not be made as otherwise set forth in this Agreement.

 

28



--------------------------------------------------------------------------------

Section 5.11 Fiduciary Matters. The Parties each acknowledge that actions
required to be taken pursuant to this Agreement may be subject to fiduciary
duties or standards of conduct under ERISA or other applicable Legal
Requirement, and no Party shall be deemed to be in violation of this Agreement
if it fails to comply with any provisions hereof based upon its good-faith
determination (as supported by advice from counsel experienced in such matters)
that to do so would violate such a fiduciary duty or standard. Subject to
Section 5.6, each Party shall be responsible for taking such actions as are
deemed necessary and appropriate to comply with its own fiduciary
responsibilities and shall fully release and indemnify the other Party for any
Liabilities caused by the failure to satisfy any such responsibility.

Section 5.12 No Hire and No Solicitation of Employees. Everest and Athena each
agree that, except as specifically set forth below, for a period of
(i) twenty-four (24) months for those Key Everest Employees in compensation band
E3 and for those Key Athena Employees in compensation bands N, N-1 and N-2 and
(ii) eighteen (18) months for each other Key Everest Employee and Key Athena
Employee, in either case, from and after the Closing Date (the “Non-Solicit
Period”), without the prior written consent of the other applicable party, they
shall not, and they shall cause their respective Subsidiaries not to, directly
or indirectly, hire or solicit to hire (or cause or seek to cause to leave the
employ of the other party or the other party’s Subsidiary), or solicit to enter,
or enter into, a consulting agreement with, any employee who is a Key Everest
Employee or Key Athena Employee on the Closing Date, as applicable. The
restrictions set forth in this Section 5.12 shall not apply to (i) any Key
Everest Employee or Key Athena Employee whose employment has been involuntarily
terminated by a party or a party’s Subsidiary without cause, including in
connection with a layoff or reduction in force; or (ii) Key Everest Employee or
Key Athena Employee who has voluntarily terminated his or her employment with a
party or a party’s Subsidiary, after six (6) months from the date of termination
of such employee’s employment, or such longer period as required by applicable
law.

ARTICLE VI

GENERAL AND ADMINISTRATIVE

Section 6.1 Employer Rights. Nothing in this Agreement shall be deemed to be an
amendment to any Everest Benefit Arrangement or Newco Benefit Arrangement or to
prohibit any member of the Everest Group or Newco Group, as the case may be,
from amending, modifying or terminating any Everest Benefit Arrangement or Newco
Benefit Arrangement at any time within its sole discretion.

Section 6.2 Effect on Employment. Nothing in this Agreement is intended to or
shall confer upon any employee or former employee of Everest, Newco or any of
their respective Affiliates any right to continued employment, or any recall or
similar rights to any such individual on layoff or any type of approved leave.

Section 6.3 Consent of Third Parties. If any provision of this Agreement is
dependent on the Consent of any third party and such Consent is withheld, the
Parties shall use their reasonable best efforts to implement the applicable
provisions of this Agreement to the fullest extent practicable. If any provision
of this Agreement cannot be implemented due to the failure of such third party
to consent, the Parties hereto shall negotiate in good faith to implement the
provision (as applicable) in a mutually satisfactory manner.

 

29



--------------------------------------------------------------------------------

Section 6.4 Access to Employees. On and after the Separation Effective Time,
Everest and Newco shall, or shall cause each of their respective Affiliates to,
make available to each other those of their employees who may reasonably be
needed in order to defend or prosecute any legal or administrative action (other
than a legal action between Everest and Newco) to which any employee or director
of the Everest Group or the Newco Group or any Everest Benefit Arrangement or
Newco Benefit Arrangement is a party and which relates to an Everest Benefit
Arrangement or Newco Benefit Arrangement. The Party to whom an employee is made
available in accordance with this Section 6.4 shall pay or reimburse the other
Party for all reasonable expenses which may be incurred by such employee in
connection therewith, including all reasonable travel, lodging, and meal
expenses, but excluding any amount for such employee’s time spent in connection
herewith.

Section 6.5 Beneficiary Designation/Release of Information/Right to
Reimbursement. To the extent permitted by applicable Legal Requirements and
except as otherwise provided for in this Agreement, all beneficiary
designations, authorizations for the release of Information and rights to
reimbursement made by or relating to Transferred Newco Employees under Everest
Benefit Arrangements shall be transferred to and be in full force and effect
under the corresponding Newco Benefit Arrangements until such beneficiary
designations, authorizations or rights are replaced or revoked by, or no longer
apply, to the relevant Newco Employee.

Section 6.6 No Third Party Beneficiaries. This Agreement is solely for the
benefit of the Parties and, except to the extent otherwise expressly provided
herein, nothing in this Agreement, express or implied, is intended to confer any
rights, benefits, remedies, obligations or Liabilities under this Agreement upon
any Person, including any Newco Employee or other current or former employee,
officer, director or contractor of the Athena Group, Everest Group or Newco
Group, other than the Parties and their respective successors and assigns.

Section 6.7 No Acceleration of Benefits. Except as otherwise provided in this
Agreement, no provision of this Agreement shall be construed to create any
right, or accelerate vesting or entitlement, to any compensation or benefit
whatsoever on the part of any Newco Employee or other former, current or future
employee of the Everest Group or Newco Group under any Benefit Arrangement of
the Everest Group or Newco Group.

Section 6.8 Employee Benefits Administration. At all times following the date
hereof, the Parties will cooperate in good faith as necessary to facilitate the
administration of employee benefits and the resolution of related employee
benefit claims with respect to Transferred Newco Employees, Former Newco Service
Providers and employees and other service providers of Everest, as applicable,
including with respect to the provision of employee level information necessary
for the other Party to manage, administer, finance and file required reports
with respect to such administration.

 

30



--------------------------------------------------------------------------------

Section 6.9 Exhibits. Everest Group shall, or shall cause Newco Group, to
provide the Exhibits, Schedules and appendices contemplated by this Agreement to
Athena no later than thirty (30) days prior to the Separation Effective Time;
provided, that, to the extent any Exhibit, Schedule or appendix is not attached
hereto as of the date this Agreement is entered into, or if any such Exhibit,
Schedule or appendix is amended (in each case, a “Subsequent Exhibit”), Everest
shall consult with Athena regarding such Subsequent Exhibit and shall consider
any comment from Athena in good faith; provided, further, that, to the extent
that the terms of or actions contemplated by any such Subsequent Exhibit
materially increase the cost to Athena under this Agreement or are otherwise
materially inconsistent with this Agreement, such Subsequent Exhibit shall be
subject to the consent of Athena, which shall not be unreasonably withheld.

ARTICLE VII

MISCELLANEOUS

Section 7.1 Entire Agreement; Counterparts; Exchanges by Facsimile. This
Agreement and the Separation and Distribution Agreement, including the Exhibits
and Schedules thereto and the other agreements referred to herein and therein,
shall constitute the entire agreement and shall supersede all prior agreements
and understandings, both written and oral, among or between any of the Parties
with respect to the subject matter hereof and thereof. This Agreement may be
executed in several counterparts, each of which shall be deemed an original and
all of which shall constitute one and the same instrument. The exchange of a
fully executed Agreement (in counterparts or otherwise) by facsimile or
electronic transmission shall be sufficient to bind the Parties to the terms and
conditions of this Agreement.

Section 7.2 Survival of Agreements. The covenants and agreements that by their
terms are to be performed following the Separation Effective Time pursuant to
this Agreement shall survive the Separation Effective Time in accordance with
their terms, and all other covenants and agreements herein shall terminate and
shall not survive the Separation Effective Time.

Section 7.3 Notices. All notices, requests, demands and other communications
under this Agreement shall be in writing and shall be deemed to have been duly
given or made as follows: (a) if sent by registered or certified mail in the
U.S. return receipt requested, upon receipt; (b) if sent by nationally
recognized overnight air courier (such as Federal Express), two Business Days
after mailing; (c) if sent by facsimile transmission or e-mail before 5:00 p.m.
Eastern Time, when transmitted and receipt is confirmed; (d) if sent by
facsimile transmission or e-mail after 5:00 p.m. Eastern Time and receipt is
confirmed, on the following Business Day; or (e) if otherwise actually
personally delivered, when delivered; provided that such notices, requests,
demands and other communications are delivered to the physical address, e-mail
address or facsimile number set forth below, or to such other address as any
Party shall provide by like notice to the other Parties to this Agreement:

if to Athena or Newco (after the Separation Effective Time):

 

31



--------------------------------------------------------------------------------

Apergy Corporation

2445 Technology Forest Blvd., 12th Floor

The Woodlands, TX 77381

Attn: General Counsel

Email: general.counsel@apergy.com

with a copy (which shall not constitute notice) to:

 

Weil, Gotshal & Manges LLP 767 Fifth Avenue New York, NY 10153 Attn:   Michael
J. Aiello   Sachin Kohli Email:   michael.aiello@weil.com  
sachin.kohli@weil.com Fax:   (212) 310-8007

if to Everest or Newco (prior to the Separation Effective Time):

c/o Ecolab Inc.

1 Ecolab Place

Saint Paul, MN 55102

Attn: General Counsel

Email: generalcounsel@ecolab.com

with a copy (which shall not constitute notice) to:

 

Skadden, Arps, Slate, Meagher & Flom LLP Attn:   Charles W. Mulaney, Jr.  
Richard C. Witzel, Jr. 155 N. Wacker Drive, Suite 2700 Chicago, IL 60606 Email:
  charles.mulaney@skadden.com   rich.witzel@skadden.com Fax:   (312) 407-0411

Section 7.4 Waiver.

(a) No failure on the part of any Party to exercise any power, right, privilege
or remedy under this Agreement, and no delay on the part of any Party in
exercising any power, right, privilege or remedy under this Agreement, shall
operate as a waiver of such power, right, privilege or remedy; and no single or
partial exercise of any such power, right, privilege or remedy shall preclude
any other or further exercise thereof or of any other power, right, privilege or
remedy. The rights and remedies hereunder are cumulative and not exclusive of
any rights or remedies that any Party would otherwise have.

 

32



--------------------------------------------------------------------------------

(b) No Party shall be deemed to have waived any claim arising out of this
Agreement, or any power, right, privilege or remedy under this Agreement, unless
the waiver of such claim, power, right, privilege or remedy is expressly set
forth in a written instrument duly executed and delivered on behalf of such
Party; and any such waiver shall not be applicable or have any effect except in
the specific instance in which it is given.

Section 7.5 Assignment. This Agreement shall be binding upon, and shall be
enforceable by and inure solely to the benefit of, the Parties and their
respective successors and permitted assigns; provided, however, that neither
this Agreement nor any Party’s rights or obligations hereunder may be assigned
or delegated by such Party without the prior written consent of the other
Parties, and any attempted assignment or delegation of this Agreement or any of
such rights or obligations by any Party without the prior written consent of the
other Parties shall be void and of no effect.

Section 7.6 Termination. This Agreement shall terminate without further action
at any time before the Separation Effective Time upon termination of the Merger
Agreement. If so terminated, no Party shall have any Liability of any kind to
any other Party or any other Person on account of this Agreement, except as
provided in the Merger Agreement.

Section 7.7 Amendment. This Agreement may not be amended except by an instrument
in writing signed by an authorized Representative of each of the Parties.

Section 7.8 Subsidiaries. Each of the Parties shall cause to be performed, and
hereby guarantees the performance of, all actions, agreements and obligations
set forth herein to be performed by any Subsidiary of such Party or by any
Entity that becomes a Subsidiary of such Party at and after the Separation
Effective Time, to the extent such Subsidiary remains a Subsidiary of the
applicable Party.

Section 7.9 Governing Law; Jurisdiction; Specific Performance; Remedies. This
Agreement shall be governed by, and construed in accordance with, the laws of
the State of Delaware, regardless of the laws that might otherwise govern under
applicable principles of conflicts of laws thereof. In any Legal Proceeding
between any of the Parties arising out of or relating to this Agreement or any
of the transactions contemplated hereby: (a) each of the Parties irrevocably and
unconditionally consents and submits to the exclusive jurisdiction and venue of
the Court of Chancery of the State of Delaware or, if under applicable Legal
Requirements, exclusive jurisdiction over such matter is vested in the federal
courts, any federal court in the State of Delaware and any appellate court from
any thereof; (b) each of the Parties irrevocably waives the right to trial by
jury; and (c) each of the Parties irrevocably and unconditionally waives, and
agrees not to assert, by way of motion or as a defense, counterclaim or
otherwise, any claim (i) that it is not personally subject to the jurisdiction
of the courts in Delaware as described herein for any reason; (ii) that it or
its property is exempt or immune from jurisdiction of any such court or from any
legal process commenced in such courts; and (iii) that (x) the claim, action,
suit or other Legal Proceeding in any such court is brought in an inconvenient
forum; (y) the venue of such claim, action, suit or other Legal Proceeding is
improper; or (z) this Agreement or the subject matter hereof may not be enforced
in or by such courts. Each of the Parties further agrees that, to the fullest
extent permitted by applicable Legal Requirements, service of any process,
summons, notice or document by U.S. registered mail to such Person’s respective
address set forth in Section 7.3 will be effective service of process for any
claim, action, suit or other Legal Proceeding in the Court of Chancery of the
State of Delaware or, to

 

33



--------------------------------------------------------------------------------

the extent required by Legal Requirements, any federal court in the State of
Delaware, with respect to any matters to which it has submitted to jurisdiction
as set forth in this paragraph. The Parties hereby agree that a final judgment
in any such claim, suit, action or other Legal Proceeding will be conclusive,
subject to any appeal, and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by applicable Legal Requirements. The
Parties agree that irreparable damage would occur and that the parties would not
have any adequate remedy at law in the event that any of the provisions of this
Agreement were not performed in accordance with their specific terms or were
otherwise breached. It is accordingly agreed that the Parties shall be entitled
to specific performance and injunctive or other equitable relief to prevent
breaches of this Agreement and to enforce specifically the terms and provisions
of this Agreement without the requirement for the posting of any bond, this
being in addition to any other remedy to which they are entitled at law or in
equity. All rights and remedies existing under this Agreement are cumulative to,
and not exclusive of, any rights or remedies otherwise available.

Section 7.10 Severability. Any term or provision of this Agreement (or part
thereof) that is invalid or unenforceable in any situation in any jurisdiction
shall not affect the validity or enforceability of the remaining terms and
provisions of this Agreement or the validity or enforceability of the offending
term or provision (or part thereof) in any other situation or in any other
jurisdiction. If a final judgment of a court of competent jurisdiction declares
that any term or provision of this Agreement (or part thereof) is invalid or
unenforceable, the Parties agree that the court making such determination shall
have the power to limit such term or provision (or part thereof), to delete
specific words or phrases or to replace such term or provision with a term or
provision that is valid and enforceable and that comes closest to expressing the
intention of the invalid or unenforceable term or provision (or part thereof),
and this Agreement shall be valid and enforceable as so modified. In the event
such court does not exercise the power granted to it in the prior sentence, the
Parties agree to replace such invalid or unenforceable term or provision (or
part thereof) with a valid and enforceable term or provision that will achieve,
to the extent possible, the economic, business and other purposes of such
invalid or unenforceable term or provision.

Section 7.11 No Duplication; No Double Recovery. Nothing in this Agreement is
intended to confer to or impose upon any Party a duplicative right, entitlement,
obligation or recovery with respect to any matter arising out of the same facts
and circumstances.

Section 7.12 Tax Treatment of Payments. The Parties agree that any payment made
among the Parties pursuant to this Agreement shall be treated, to the extent
permitted by applicable Legal Requirement, for all U.S. federal income tax
purposes as either (i) a non-taxable contribution by Everest to Newco, or (ii) a
distribution by Newco to Everest, in each case, made immediately prior to the
Distribution. Any such payment made by a Party under this Agreement shall be
increased as necessary so that after making all payments in respect to Taxes
imposed on or attributable to such payment, the recipient Party receives an
amount equal to the sum it would have received had no such Taxes been imposed.

 

34



--------------------------------------------------------------------------------

Section 7.13 Construction.

(a) For purposes of this Agreement, whenever the context requires: the singular
number shall include the plural, and vice versa; the masculine gender shall
include the feminine and neuter genders; the feminine gender shall include the
masculine and neuter genders; and the neuter gender shall include masculine and
feminine genders.

(b) The Parties agree that any rule of construction to the effect that
ambiguities are to be resolved against the drafting Party shall not be applied
in the construction or interpretation of this Agreement.

(c) As used in this Agreement, unless otherwise specified, the words “include”
and “including,” and variations thereof, shall not be deemed to be terms of
limitation, but rather shall be deemed to be followed by the words “without
limitation.”

(d) As used in this Agreement, the word “extent” in the phrase “to the extent”
shall mean the degree to which a subject or other thing extends, and such phrase
shall not mean simply “if.”

(e) As used in this Agreement, the word “will” shall be deemed to have the same
meaning and effect as the word “shall.”

(f) As used in this Agreement, the terms “or,” “any” or “either” are not
exclusive.

(g) Except as otherwise indicated, all references in this Agreement to
“Articles,” “Sections,” “Exhibits” and “Schedules” are intended to refer to
Sections or Articles of this Agreement and Exhibits or Schedules to this
Agreement.

(h) As used in this Agreement, the terms “hereunder,” “hereof,” “hereto,” herein
and words of similar import shall be deemed to refer to this Agreement as a
whole and not to any particular Section or other provision.

(i) The headings contained in this Agreement are for convenience of reference
only, shall not be deemed to be a part of this Agreement and shall not be
referred to in connection with the construction or interpretation of this
Agreement.

(j) Any payment to be made pursuant hereto shall be made in U.S. dollars and by
wire transfer of immediately available funds.

(k) Unless the context requires otherwise, references in this Agreement to
“Athena” shall also be deemed to refer to the applicable member of the Athena
Group, references to “Everest” shall also be deemed to refer to the applicable
member of the Everest Group, references to “Newco” shall also be deemed to refer
to the applicable member of the Newco Group and, in connection therewith, any
references to actions or omissions to be taken, or refrained from being taken,
as the case may be, by Athena, Everest or Newco shall be deemed to require
Everest or Newco, as the case may be, to cause the applicable members of the
Athena Group, the Everest Group or the Newco Group, respectively, to take, or
refrain from taking, any such action. In the event of any inconsistency or
conflict which may arise in the application or interpretation of any of the
definitions set forth in Section 1.1, for the purpose of determining what is and
is not included in such definitions, any item explicitly included on a Schedule
referred to in any such definition shall take priority over any provision of the
text thereof.

 

35



--------------------------------------------------------------------------------

Section 7.14 Relation to Other Documents. To the extent there is any
inconsistency between this Agreement and the terms of another agreement
pertaining to the Distribution or Mergers (other than any Collective Bargaining
Agreement) that is the subject of this Agreement and such inconsistency
(i) arises in connection with or as a result of employment with or the
performance of services before or after the Distribution for any member of the
Athena Group, Everest Group or Newco Group and (ii) relates to the allocation of
Liabilities attributable to the employment, service, termination of employment
or termination of service of all present or former Everest Employees or Newco
Employees or any of their dependents and beneficiaries (and any alternate payees
in respect thereof) and other service providers (including any individual who
is, or was or is determined to be an independent contractor, temporary employee,
temporary service worker, consultant, freelancer, agency employee, leased
employee, on-call worker, incidental worker, or non-payroll worker or in any
other employment, non-employment, or retainer arrangement, or relationship with
any member of the Everest Group or the Newco Group), the terms of this Agreement
shall prevail.

[SIGNATURE PAGE FOLLOWS]

 

36



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the day and year first above written.

 

ECOLAB INC.

By:  

/s/ Douglas M. Baker, Jr.

Name:  

Douglas M. Baker, Jr.

Title:   Chairman of the Board and Chief Executive Officer

CHAMPIONX HOLDING INC.

By:  

/s/ Douglas M. Baker, Jr.

Name:   Douglas M. Baker, Jr. Title:   Chairman of the Board

APERGY CORPORATION

By:  

/s/ Sivasankaran Somasundaram

Name:   Sivasankaran Somasundaram Title:   President and Chief Executive Officer

[EMPLOYEE MATTERS AGREEMENT SIGNATURE PAGE]